I am of opinion that the pro rata clause in the contract of reinsurance is properly construed by plaintiffs' counsel, and if it is desired to hold the original company to any fixed amount of insurance, the retainer clause must be used.
This practice has long prevailed in the insurance world, and to hold otherwise will greatly disturb the due course of business and possibly necessitate a change in the form of policies that have been long in use.
CULLEN, Ch. J., GRAY, O'BRIEN, HAIGHT and WERNER, JJ., concur with VANN, J.; BARTLETT, J., reads dissenting memorandum.
Judgment affirmed.